Citation Nr: 0802414	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for a chronic, acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD).

2.  Service connection for polysubstance abuse (claimed as 
drug and alcohol) to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, and S.V.




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a chronic, acquired 
psychiatric condition, to include PTSD, as well s service 
connection for polysubstance abuse as secondary to his PTSD.  
He contends that his stressors include his unit coming under 
mortar, fire while serving in the Republic of Vietnam.  

The veteran's personnel records show that he served in the 
Vung Tau Field Security Force in the Republic of Vietnam from 
April 1970 to March 1971. 

The veteran's VA treatment records include diagnoses of PTSD.  
The veteran claims incidents occurred while he was stationed 
in Vung Tau and later while he worked as a truck driver, 
picking up helicopters from various air bases in Vietnam.  

At his September 2007 hearing before the undersigned veterans 
law judge, the veteran testified that he served as part of 
the 611th  Transportation Company, inside the Mekong Delta, 
while stationed in Vietnam.  While he was in Vietnam, the 
veteran stated that there were a few incidents occurring 
between May and September 1970, which resulted in his PTSD.  
The first incident occurred when the veteran, with an MOS of 
11-B20, truck driver, was picking up compacted helicopters 
from air bases and camps where platoons were stationed.  The 
veteran recounted that it was during one of the pickups, the 
camp came under mortar fire, which destroyed the bunker he 
was hiding in.  While running for cover, a friend of his, 
Johnny, was killed.  Another incident the veteran described 
occurred at Vung Tau where a captain took the veteran and 
another soldier out in a jeep to confront three "of them."  
The veteran testified that the captain killed the three with 
a machine gun while the veteran held the feed.  The veteran 
also stated that in general it was the death and the people 
getting shot that bothered him.  

Although the veteran has provided sufficient information to 
conduct a search, the RO has not requested any information to 
verify in-service stressors.  VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 
2002); 38 C.F.R. § 3.159(c), (d).  If the veteran's presence 
in areas of documented combat can be verified, this would be 
sufficient to find that he was exposed to combat stressors, 
even without the explicit documentation of his participation 
in specific historic events.  See Pentacost v. Principi, 16 
Vet. App. 124 (2002).

Accordingly, the case is REMANDED for the following action:

1.	In order to verify the stressors 
related by the veteran, the AMC/RO 
should take all appropriate steps to 
obtain the unit records for the 611th 
Transport Company in the Republic of 
Vietnam, dated from May to September 
1970.  All attempts to secure all of 
the requested evidence, as well as any 
records obtained should be associated 
with the claims file.  If, after 
making reasonable efforts to obtain 
the named records, the records are 
unavailable, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; 
(b) briefly explain the efforts that 
the AMC made to obtain those records; 
and (c) describe any further action to 
be taken by the AMC with respect to 
the claim.  The veteran must then be 
given an opportunity to respond.

2.  The RO should obtain the names and 
addresses of  all medical care 
providers who treated the veteran for 
PTSD.  After securing the necessary 
release, the RO should obtain copies 
of all outstanding records.

3.  After the development requested 
above has been completed to the extent 
possible, the AMC should again review 
the record and readjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



